                      I IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


CYNTHIA PERRY,                                     )
                                                   )
       Plaintiff,                                  )
                                                   )   CASE NO.: 1:21-cv-00002-JB-C
v.                                                 )
                                                   )
CASH APP CORPORATION and                           )
CHIME FINANCIAL, LLC,                              )
                                                   )
       Defendants.                                 )
                                                   )

                    ORDER GRANTING MOTION TO FILE UNDER SEAL

       Before the Court is the Motion to File Under Seal (the “Motion to File Under Seal”) filed

by Defendant Square, Inc. (“Square”) requesting to file under seal Defendant Square, Inc.’s

Response in Opposition to Plaintiff’s Objection to Order of Dismissal as to Cash App

Corporation (the “Response”). Premises considered, the Court finds that the Motion to File

Under Seal is well taken and is due to be granted for the reasons stated in the Motion to File

Under Seal.

       Therefore, it is ORDERED, ADJUDGED, and DECREED that the Clerk of Court shall

maintain under seal Square’s Response and the exhibit attached thereto.

Done this ____ day of _________ 2021.

                                               /s/
                                               UNITED STATES DISTRICT JUDGE




                                               1
